DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 9/19/2019 and 10/14/2019 was filed timely.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
3.	Applicant’s election without traverse of Group 1, claims 1-12 in the reply filed on 10/5/2022 is acknowledged.  Claims 3-6, 8-10 and 13-16.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2014/0239237 A1) to Reguera et al.  (hereinafter Reguera) in view of (US 2018/0007819 A1) to Vajo et al.  (hereinafter Vajo).
	Regura is directed toward nanowires.  Reguera discloses at paragraph [0004] that microbial nanowires are produced that conduct electricity.  Reguera discloses at paragraph [0005] that the wild version and genetically modified version may be used.  Reguera discloses at paragraph [0004] that Geobacter sulfurreducens is used in both wild and genetically modified versions to produce conductive nanowire.  Reguera discloses at paragraph [0126] that the wires may be coupled to a carbon or suitable substrate.  
	Vajo is directed toward nanowires.  Regura and Vajo are both directed toward nanowires and therefore are analogous art.  Vajo teaches at paragraph [0002] that microwires can be encapsulated in a polymer matrix.  Vajo teaches at paragraph [0017] that the fibers were embedded in a layer of polyvinyl alcohol.  
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Regura in view of the teachings of Vajo to embed nanowires in a PVA matrix that forms a prime facie case of obviousness for claims 1-2, 4 and 7.
Allowable Subject Matter
7.	Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the Applicants weight ratio of e-PN:polymer.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.

10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
12.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766